Order, Supreme Court, New York County (Harold Tompkins, J.), entered March 19, 1991, which, inter alia, granted plaintiff’s motion for partial summary judgment on its cause of action for conversion of the proceeds of four checks in the amount of $35,612.01, unanimously affirmed, with costs.
The affidavit, affirmations and documentary proof submitted by plaintiff were sufficient to demonstrate, prima facie, a cause of action for conversion. In opposition to the motion, defendant submitted only the affirmation of her attorney, who neither demonstrated personal knowledge of the circumstances surrounding the negotiation of the checks nor submitted evidentiary proof to rebut plaintiff’s claim. Since this affirmation is without probative value, it does not serve to *301rebut plaintiff's prima facie case, and plaintiff’s motion for partial summary judgment was therefore properly granted. (See, Oquendo v Rosgro Realty Corp., 117 AD2d 528, 529.) Concur — Carro, J. P., Rosenberger, Kupferman, Kassal and Smith, JJ.